Citation Nr: 0800725	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for L4-L5 disc space 
narrowing with end plate sclerosis and spondylosis with facet 
arthropathy at L4-L5 and L5-S1, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In a January 2006 statement of the case (SOC) and a November 
2006 supplemental statement of the case (SSOC), the RO 
characterized the issues as appeals of an initial rating 
decision.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO likely phrased the claims as Fenderson-type 
issues as a result of a November 2005 Board remand.  In that 
remand, in addition to adjudicating a claim of service 
connection for a right knee disability, the Board took up the 
low back and left knee issues and remanded them for issuance 
of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The Board stated that the veteran was seeking higher 
initial ratings for his low back and left knee disability.  
However, after a review of the claims file, it is apparent 
that the veteran's representative filed a new claim in June 
2005, in which increased evaluations were sought.  
Thereafter, the RO adjudicated the new claim in September 
2005.  The veteran then filed a notice of disagreement with 
that decision later in September 2005.  The September 2005 
rating decision and notice of disagreement were not addressed 
by the Board in November 2005.  This fact likely indicates 
that the RO was concurrently processing the new low back and 
left knee claims while the right knee claim was before the 
Board.  Consequently, although the Board previously indicated 
that the issues concerned appeals of an initial rating 
decision, the Board concludes that the issues are in fact new 
increased rating claims and they have been characterized as 
such on the title page.  Although the SOC and SSOC 
mischaracterized the issues, the veteran was provided the 
appropriate laws and regulations in those documents.  
Additionally, the appeals were properly perfected by the 
veteran via a substantive appeal that was submitted in 
February 2006.  Therefore, the issues as stated on the title 
page are properly before the Board and will be addressed in 
this decision.


FINDINGS OF FACT

1.  The veteran's service-connected L4-L5 disc space 
narrowing with end plate sclerosis and spondylosis with facet 
arthropathy at L4-L5 and L5-S1 has been manifested by pain 
and limitation of motion with forward flexion of the 
thoracolumbar spine to no worse than 25 degrees; ankylosis 
has not been shown.

2.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by pain, tenderness, 
and crepitus.  Functional loss is equated to flexion of no 
worse than 80 degrees with full extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected L4-L5 disc space narrowing with end plate 
sclerosis and spondylosis with facet arthropathy at L4-L5 and 
L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a July 2005 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his claims.  
By a March 2006 notice letter, the RO provided the veteran 
with the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  Records from the Social Security 
Administration were also requested and obtained.  
Additionally, in August 2005 and October 2006, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  Furthermore, the veteran was 
afforded a hearing before the Board in October 2007, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

The veteran contends that his service-connected low back and 
left knee disabilities are more disabling than they are 
currently rated.  Thus, he contends that higher ratings are 
warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is also required.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Lumbar Spine

The veteran's service-connected L4-L5 disc space narrowing 
with end plate sclerosis and spondylosis with facet 
arthropathy at L4-L5 and L5-S1 has been evaluated under 
Diagnostic Code 5243 for intervertebral disc syndrome.  Under 
that diagnostic code, the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is used.  The General Rating Formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243) (2007).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243).

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

Considering the evidence of record accumulated during the 
pendency of the claim, the Board finds that the criteria to 
support a higher disability evaluation for the veteran's L4-
L5 disc space narrowing with end plate sclerosis and 
spondylosis with facet arthropathy at L4-L5 and L5-S1 have 
not been demonstrated.  There is no evidence that the 
veteran's low back disability has resulted in ankylosis of 
the lumbar spine.  Although VA examinations demonstrate that 
the veteran has limited motion the lumbar spine, there is no 
indication that the lumbar spine is fixed in flexion or 
extension.  When the veteran was examined in August 2005, he 
had forward flexion to 55 degrees with pain at 40 degrees, 
extension to 12 degrees with pain at 10 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  The examiner stated that there was an 
additional 30 degree reduction of flexion with repetitive 
use.  During an October 2006 examination, the veteran 
demonstrated flexion of the lumbar spine to 30 degrees, 
extension to 5 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 15 degrees bilaterally.  That 
examiner stated that there was no additional limitation based 
on repetitive use.  Thus, it is shown that the veteran 
retains movement of the lumbar spine without ankylosis.  
Additionally, ankylosis was not seen on associated x-ray 
reports.  Moreover, during the hearing, the veteran's 
representative stated that the veteran does not have an 
ankylosed condition.  Even favorable ankylosis is already 
contemplated in the 40 percent evaluation that is currently 
assigned.  Without evidence of unfavorable ankylosis of the 
lumbar spine or unfavorable ankylosis of the entire spine, a 
rating in excess of 40 percent is not warranted during any 
period of the claim.

Further, although veteran testified to complaints of 
recurrent low back pain that was aggravated by walking, 
standing, and other activities, functional loss due to pain 
on movement is already contemplated by the 40 percent rating.  
Application of 38 C.F.R. §§ 4.40 and 4.45 does not provide a 
basis for a higher rating because the veteran is already 
receiving the highest rating predicated on limitation of 
motion of the lumbar spine.  See DeLuca, 8 Vet. App. at 204-
7; Johnson, 9 Vet. App. at 7; Spencer v. West, 13 Vet. 
App. 376, 382 (2000).

The Board notes that the veteran and his representative 
contend that the VA examinations were inadequate for rating 
purposes.  They assert that the examiners did not provided 
repetitive motion testing, did not use tools to measure the 
angles of movement, and did not review the claims file prior 
to the examinations.  The Board does not find that further 
examination is necessary based on these contentions.  First, 
both examiners addressed repetitive motion.  In fact, the 
August 2005 examiner reported that the veteran had decreased 
motion on repetitive use.  Secondly, both examiners 
documented limitation of motion to specific degrees and they 
indicated similar results; that is, limitation of motion of 
the lumbar spine, but no ankylosis.  According to the 
regulations, the use of a goniometer is indispensable in the 
measurement of limitation of motion.  38 C.F.R. § 4.46 
(2007).  Here, there is no indication that the range of 
motion measurements are inaccurate or inappropriately 
measured.  Moreover, the veteran stated in his hearing that 
an examiner may have used a cut-out device during the 
measurements.  Lastly, although the claims file was not 
available for either examiner, a review of the claims file 
prior to an examination is not necessary in all instances.  
See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-4 (1997).  
Here, the veteran's then-demonstrated level of impairment is 
of the most importance.  Additionally, both examiners noted 
an accurate history as provided by the veteran.  
Consequently, further examination is not necessary in order 
to adjudicate the claim.

The Board also finds that a separate evaluation for 
associated objective neurologic abnormalities is not 
warranted.  The veteran has not been diagnosed with a 
neurologic condition that is associated with his low back 
disability.  In the August 2005 examination report, the 
veteran denied radiating pain.  Motor functioning was 5/5 and 
strength and sensation was within normal limits.  During the 
October 2006 examination, the veteran also denied radiating 
pain.  Motor strength was 5/5 and light touch was intact.  
Therefore, there is no basis for assigning a separate rating 
based on associated objective neurologic abnormalities.

With respect to incapacitating episodes resulting from 
intervertebral disc syndrome, the veteran testified at his 
hearing that he has two months of incapacitating episodes in 
a year.  He also stated that he has incapacitating episodes 
twice per week that last for six hours.  The veteran stated 
that he is not able to get out of bed during these episodes.  
Although the veteran claims that he has incapacitating 
episodes for the requisite duration to warrant a 60 percent 
rating, the objective evidence does not support such an 
assertion.  An incapacitating episode must require bed rest 
prescribed by a physician and treatment by a physician.  VA 
treatment records do not reflect prescribed bed rest.  
Significantly, the veteran denied experiencing incapacitating 
episodes during the August 2005 examination.  The October 
2006 examiner stated that no incapacitating episodes had been 
reported.  Because the criteria call for physician-prescribed 
bed rest, a 60 percent rating may not be assigned based 
solely on the veteran's assertions that he has incapacitating 
episodes.  Without evidence indicating that the veteran 
experiences incapacitating episodes, as defined in the 
regulations, having a total duration of at least 6 weeks 
during a 12-month period, a higher rating is not warranted 
during any period of the claim for his low back disability 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243).

Left Knee

The veteran's service-connected degenerative joint disease of 
the left knee is evaluated under Diagnostic Code 5010 for 
"arthritis due to trauma."  Under that diagnostic code, the 
disability is rated on the basis of limitation of motion of 
the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5010).  Limitation of motion of the leg is 
encompassed by Diagnostic Codes 5260 and 5261 for limitation 
of flexion and extension, respectively.  38 C.F.R. § 4.71a.

A noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees; a 10 percent rating is 
warranted if flexion is limited to 45 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees; and 
a 30 percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee 
may also be rated under limitation of extension of the leg.  
A noncompensable rating is warranted if extension is limited 
to 5 degrees; a 10 percent rating is warranted if extension 
is limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2007).)

A review of the medical evidence from the time period one 
year before the claim for an increase was filed reveals that 
the veteran underwent VA examination in January 2005.  The 
veteran had complaints of left knee pain.  On examination, 
there was crepitus and tenderness.  The left knee ligaments 
were stable in all planes.  The veteran had range of motion 
from zero to 125 degrees.  The examiner stated that there was 
no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  The examiner diagnosed the 
veteran with arthrosis of the left knee.

In August 2005, the veteran underwent further VA examination.  
He complained of aching pain in his left knee that increased 
with activity.  The veteran denied that there was associated 
stiffness, swelling, heat, redness, instability, or locking 
of the left knee.  On examination, the examiner reported 
finding crepitus, but no swelling, deformities, masses, or 
tenderness.  The veteran's left knee was stable.  Drawer 
sign, valgus and varus stressing, and McMurray's test were 
all negative.  The veteran had range of motion from zero to 
120 degrees, with pain evidenced at 90 degrees.  With 
repetitive use, the examiner stated that pain resulted in 
flexion to 80 degrees.  X-rays were consistent with 
degenerative joint disease of the left knee and that was the 
assigned diagnosis.

During the October 2006 examination, the veteran had 
complaints of pain, locking, instability, and swelling of the 
left knee.  The veteran wore a brace.  Range of motion was 
from zero degrees to 100 degrees, with pain evidenced at 90 
degrees.  The examiner reported that there was no further 
limitation of motion based on repetitive use.  There was 
tenderness to palpation over the patella and McMurray's test 
was positive.  The veteran's left knee was normal with 
respect to Lachman's test, drawer sign, and varus and valgus 
testing.  X-rays reflected narrowing and spurring in all 
three compartments of the left knee.  The examiner diagnosed 
the veteran with degenerative joint disease of the left knee.

Based on the results of the VA examinations, an evaluation in 
excess of 10 percent is not warranted for degenerative joint 
disease of the left knee during any period of the claim.  
Range of motion testing did not reflect even a compensable 
degree of limitation of flexion or extension.  Although the 
veteran experienced pain at 80 degrees of flexion with 
repetitive use during the August 2005 examination, functional 
loss has equated to flexion of no worse than 80 degrees with 
full extension.  There is no other medical evidence of record 
that contradicts those findings.  The veteran has received 
regular treatment for left knee pain at the Columbia VAMC, 
but the records do not reflect limitation of motion worse 
than that evidenced during the several VA examinations.  
Without flexion limited to worse than 45 degrees or extension 
limited to worse than 10 degrees, a higher rating is not 
warranted for limitation of motion of the left knee.  
38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  Because a 
compensable rating has been established, the evaluation 
already contemplates any additional functional loss due to 
pain, weakness, excess fatigability, and incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the veteran's 
limitation of flexion and extension of the left knee is such 
that a compensable rating is not warranted for either 
limitation of flexion or extension, separate ratings are not 
for application.

The Board has also considered the applicability of a higher 
or separate evaluation for the veteran's left knee disability 
under other potentially applicable diagnostic codes.  
However, because ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, or impairment of the tibia 
or fibula has not been clinically shown, an evaluation would 
not be in order under Diagnostic Code 5256, 5257, 5258, or 
5262.  See 38 C.F.R. § 4.71a.  During the October 2006 
examination and his hearing, the veteran stated that he 
experienced instability in the left knee and that he requires 
a brace.  However, instability has not been demonstrated by 
the objective medical evidence during the claim process.  
Instability testing was negative during all three VA 
examinations.  Additionally, the January 2005 and August 2005 
examiners specifically stated that the veteran's left knee 
was stable.  Without objective evidence of instability, a 
separate rating under Diagnostic Code 5257 is not warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's low back or left knee disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In 
this case, there is no evidence showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disabilities otherwise render impractical the application of 
the regular schedular standards.  In fact, his disabilities 
are accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 40 percent for L4-L5 disc 
space narrowing with end plate sclerosis and spondylosis with 
facet arthropathy at L4-L5 and L5-S1 and 10 percent for 
degenerative joint disease of the left knee must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for L4-L5 disc space narrowing with end 
plate sclerosis and spondylosis with facet arthropathy at L4-
L5 and L5-S1 is denied.

An increased rating for degenerative joint disease of the 
left knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


